Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 1 of 40




                              Exhibit A

                         Antitrust Complaint
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 2 of 40

                                                                                         DRAFT


                           UNITED STATES DISTRICT COURT
                              FOR THE [] DISTRICT OF []

_________________________________________________

 Maryland & Virginia Milk Producers
 Cooperative Association and Food Lion, LLC,

        Plaintiffs,

v.

Dean Foods Company and Dairy Farmers of
America, Inc.,

        Defendants.



                                         COMPLAINT

       This action arises out of Defendants Dairy Farmers of America, Inc. (“DFA”) and Dean

Foods Company’s (“Dean”) longstanding effort to seize control of the supply chain for fluid milk

in the Southeast, including most notably milk processing plants in the Carolinas. For the past

two decades, DFA has dominated the U.S. market for sales of raw milk not by competing on the

merits, but through unlawful conduct and anti-competitive agreements by which it has gained

near-complete control over the raw milk purchasing decisions of milk processors. DFA has done

so in partnership with Dean—a partnership forged and sealed through a “corrupt bargain”

entered into at the time of a prior merger between Dean and another dairy processing giant to

secure U.S. Department of Justice approval through deceptive conduct. Together, these

conglomerates have bolstered each other’s respective market concentration and suppressed

competition ever since, to the detriment of independent dairy farmers at one end of the milk

supply chain and customers at the other. Dean and DFA have done so through a mutually

reinforcing process that feeds on itself: the more dominant DFA becomes in raw milk, the more
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 3 of 40

                                                                                             DRAFT

control DFA and Dean can exercise over processed milk, the more dominant DFA becomes in

raw milk, and so on, until there is no competition left in the raw or processed milk markets in

which each dominates. As a result, both entities have been subject to an avalanche of lawsuits

across the country addressing their anticompetitive practices, resulting in a series of settlements

totaling hundreds of millions of dollars. But DFA and Dean still persist.

       This anti-competitive cycle of harm was about to slow or end in the near future, or so the

dairy industry thought. On or about April 2021, a twenty-year exclusive raw milk supply

agreement between DFA and Dean that was a key part of the original “corrupt bargain”—

structured as a series of one-year evergreen provisions to avoid a prior DOJ consent decree

against DFA’s predecessor—is scheduled to end on its terms. If that happened, Dean would be

forced to make raw milk purchasing decisions on the competitive merits—rather than because

those decisions are controlled by DFA—for essentially the first time in the twenty-first century.

DFA, however, could not let that happen. Instead, to avoid the prospect of competition and

protect its market power, DFA engineered a “solution” to permanently solidify and complete its

control over Dean’s purchasing decisions by buying all forty-four Dean processing plants (the

“Asset Sale”) out of a pre-packaged bankruptcy process that has been strategically designed to

ensure that very result. Indeed, the Dean bankruptcy—no doubt necessitated in part by the

hundreds of millions Dean had to pay resolve allegations of prior anti-competitive conduct—is

designed to take advantage of the truncated antitrust review period under the bankruptcy laws

and avoid the extended scrutiny that would otherwise result.

       If DFA gains controls of all of Dean’s milk processing plants, it will be the coup de grâce

for competition in the relevant fluid milk markets, leading inevitably to the death of the

independent, family-owned dairy farm and skyrocketing prices for consumers who depend on



                                                -2-
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 4 of 40

                                                                                            DRAFT

milk for their daily sustenance. Indeed, a fully integrated DFA/Dean will compel independent

dairy farmers and cooperatives to either join DFA/Dean or cease to exist; create an even more

difficult environment for new entrants to compete for the supply of raw milk; and in turn

entrench DFA’s control over both raw and processed milk supply in the Southeast. This harm

will be particularly acute in the areas surrounding milk processors in North and South Carolina,

where Plaintiff Maryland & Virginia Milk Producers Cooperative Association (“MDVA”) is

DFA’s only significant remaining competitor for the supply of raw milk and Plaintiff Food Lion

LLC (“Food Lion”) is one of the largest grocery retailers selling milk directly to consumers.

       Accordingly, MDVA and Food Lion bring this action under Section 7 of the Clayton Act,

15 U.S.C. § 18, to prevent irreversible harm to competition and consumers. While MDVA and

Food Lion believe that the proposed transaction will substantially lessen competition across the

country, this action has a more narrow focus to allow for expedited action. To that end, MDVA

and Food Lion are not seeking to prevent the sale of Dean’s assets to DFA except to the extent

required to address the reduction in competition in and around the Carolinas caused by the

proposed deal. Specifically, MDVA and Food Lion seek to enjoin the deal from closing unless

and until DFA and Dean agree to divest at least one of the three Dean milk processing facilities

in the Carolinas to a viable, qualified, and independent purchaser unaffiliated with DFA who will

ensure competition in the region’s fluid milk markets going forward, or until such a time as an

alternative remedy can be fashioned that accomplishes the same goal. Without such a remedy,

competition in the fluid milk markets in the region will be lost forever.

                                         THE PARTIES

       1.      Plaintiff Maryland & Virginia Milk Producers Cooperative Association

(“MDVA”) is a corporation organized and existing under the laws of the State of Virginia with



                                                -3-
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 5 of 40

                                                                                              DRAFT

its principal place of business in Reston, Virginia. MDVA is a dairy cooperative with

approximately 950 farmer-members in eleven states throughout the Mid-Atlantic and Southeast.

       2.      Plaintiff Food Lion, LLC (“Food Lion”) is a North Carolina limited liability

company headquartered in Salisbury, North Carolina. It operates more than 1000 supermarkets,

either directly or through affiliates, in 10 states, including approximately 600 supermarkets in

North and South Carolina. Food Lion purchases processed milk in interstate commerce and is

one of the largest retail purchasers of processed milk in North and South Carolina.

       3.      Defendant Dean Foods Company (“Dean”) is a leading public food and beverage

company organized and existing under the laws of the State of Delaware, with its principal place

of business in Dallas, Texas. Dean is the largest processor and direct-to-store distributor of raw

fluid milk and other dairy and dairy case products in the U.S. Among other things, Dean

manufactures, markets, and distributes raw fluid milk to retailers, distributors, foodservice

outlets, educational institutions, and governmental entities across the U.S., including from its

milk processing plants in North and South Carolina.

       4.      Defendant Dairy Farmers of America, Inc. (“DFA”) is a dairy cooperative

organized and existing under the laws of the State of Kansas, with its principal place of business

in Kansas City, Missouri, and with its Southeast Council headquarters in Knoxville, Tennessee.

DFA is the largest dairy cooperative in the U.S. with over 14,000 dairy producers. It is also one

of the largest milk handlers in the U.S. and, in certain markets, is vertically integrated so that it

not only engages in the production of fresh fluid milk, but also hauls, processes, bottles, and

distributes fluid milk.




                                                 -4-
      Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 6 of 40

                                                                                            DRAFT


                 JURISDICTION, VENUE, AND INTERSTATE COMMERCE

        5.       This Court has subject-matter jurisdiction over this action to prevent and restrain

DFA and Dean from violating Section 7 of the Clayton Act, 15 U.S.C. § 18, pursuant to 15

U.S.C. § 26; 28 U.S.C. §§ 1331; and/or 28 U.S.C. § 1337(a).

        6.       This Court has personal jurisdiction over DFA and Dean under Section 12 of the

Clayton Act, 15 U.S.C. § 22, because both DFA and Dean may be found and transact business in

this judicial district.

        7.       Venue is proper in this judicial district under Section 12 of the Clayton Act, 15

U.S.C. § 22, and 28 U.S.C. § 1391(b) and (c), because DFA and Dean regularly transact business

and are found within this District.

        8.       Dean and DFA are engaged in, and their activities substantially affect, interstate

commerce, and the conduct alleged herein substantially affects interstate commerce. Among

other things, Dean purchases, processes, and ships milk across state lines. DFA markets,

processes, and ships milk across state lines. Both Defendants receive substantial payments across

state lines for the sale of raw and/or processed milk. DFA’s acquisition of Dean’s three facilities

in the Carolinas would have adverse effects on competition and consumers, including for the

production and processing of raw fluid milk sold, in North and South Carolina.

                                      RELEVANT MARKETS

                                   The Relevant Product Markets

        9.       There are two relevant product markets at issue in this case.

        10.      The first market is an upstream market for the supply of raw fluid Grade A milk

by dairy producers, in which both DFA and MDVA compete (the “raw fluid milk market”).




                                                 -5-
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 7 of 40

                                                                                            DRAFT

       11.     The second market is the downstream processing and co-packing of fluid milk

products to retailers like Food Lion and other customers (the “processed fluid milk market”).

       12.     These two product markets have been treated in the ordinary course of business as

distinct by DFA, Dean, and the milk industry, and also have been recognized as relevant product

markets by federal courts in prior litigation involving Dean and DFA, including in In re:

Southeastern Milk Antitrust Litigation, No. 2:08-md-1000 (E.D. Tenn.).

       13.     Raw fluid milk is a fungible, homogenous and perishable commodity. Dairy

farmers milk their cows at least twice a day and the milk must be transported from farms to raw

Grade A milk processors nearly every day. Raw fluid milk is typically stored in refrigerated

tanks until it is picked up by a milk hauler who transports it in insulated trucks to raw fluid milk

processing plants. Milk processing plants prepare this milk for human consumption and process

and package it for wholesale or retail sale.

       14.     Dairy farmers sell raw fluid milk to milk processors who have no feasible

substitutes. Similarly, processors sell processed fluid milk to retailers, who can sell other

beverages, but none that are good substitutes for raw fluid Grade A milk.

       15.     Federal milk sanitation standards distinguish between milk eligible for use in fluid

products—“Grade A” milk—and milk eligible only for manufactured dairy products. The highest

standards are established for Grade A fluid milk because of safety risks associated with fluid

milk products. There is no substitute for raw Grade A milk. Pursuant to the 1937 Agriculture

Act, the U.S. Dairy Association (“USDA”) classifies as “Class I” raw Grade A milk used in

beverage milk products for human consumption.

       16.     Each month, the USDA calculates minimum prices pursuant to its formula for

Grade A fluid milk marketed in different geographic regions, known as Federal Milk Marketing



                                                -6-
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 8 of 40

                                                                                          DRAFT

Orders (“FMMO”). Currently, there are ten FMMOs. The plants at issue in this Complaint are

included in FMMO 5, which includes all of North and South Carolina.

       17.      USDA regulations mandate that cooperatives and independent dairy farmers

participating in the FMMO program receive at least the weighted uniform average or minimum

“blend” price for raw Grade A milk that is “pooled” on an Order. Dairy farmers “pool’ raw

Grade A milk on an FMMO by delivering specified minimum quantities of such milk to USDA-

regulated fluid milk processing plants associated with that FMMO.

       18.      USDA minimum prices for raw Grade A fluid milk represent the minimum prices

that milk processors must pay for such milk marketed pursuant to USDA regulation. These

minimum prices, however, are less than the farmers’ cost to produce the milk. Farmers must sell

their milk for more than these minimum prices in order to survive.

       19.      A hypothetical monopolist of raw fluid milk could impose a small but significant

non-transitory increase in price (“SSNIP”) to milk processors. Processors could not turn to

purchasing other products in sufficient quantity to render a SSNIP on raw fluid milk

unprofitable.

       20.      A hypothetical monopolist of processed milk could impose a SSNIP to customers

of processed milk, such as grocery retailers. Retailers and other processed milk customers could

not turn to purchasing other products in sufficient quantity or numbers to render as SSNIP on

processed milk unprofitable.

                                The Relevant Geographic Market

       21.      For purposes of this action, the relevant geographic market for both the supply of

raw fluid milk and its processing and co-packing consists of the processing plants in North and

South Carolina. Dairies and cooperatives to which these plants may reasonably turn for supply



                                               -7-
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 9 of 40

                                                                                             DRAFT

of raw milk for these facilities are included in the geographic market for raw fluid milk.

Similarly, customers of processed milk including retailers that can reasonably turn for purchase

of processed milk from these facilities are included in the geographic market for processed milk.

       22.     Transportation costs and perishability limit the distance over which raw fluid milk

can be profitably shipped. Shipping costs are estimated to increase by approximately $0.10 per

gallon for every additional 100 miles shipped. In North and South Carolina, dairy farms are

fewer in number and located farther apart than in Northern Virginia, Maryland, and

Pennsylvania. This makes the need to transport milk to the closest processing facility even more

important in order to manage transportation costs.

       23.     North and South Carolina also have two additional geographic features that limit

the region within which raw fluid milk can be profitably shipped: the Atlantic Ocean to the East

and the Appalachian Mountains to the West. Shipping across the Appalachian Mountains is not

economically feasible due to the increased transportation costs associated with crossing the

mountains. The economic and transportation costs of shipping milk imply that the long-term

viability and overall competitiveness of a dairy cooperative supplying raw fluid milk to a

processor in the Carolinas relies on the cooperative’s ability to transport its members’ milk to a

local processing facility.

       24.     These geographic and cost constraints leave dairy producers located near the

processing facilities in North and South Carolina with only six processing and packaging

facilities to sell raw fluid milk to: (1) MilkCo, (2) Dean Foods, Spartanburg, (3) Dean Foods,

Winston-Salem, (4) Dean Foods, High Point (5) Kroger’s Hunter Farms facility, and (6) Borden.

Likewise, the geographic and cost constraints leave the six processing plants reliant on raw milk

producers located near the processing plants. Downstream, as geographic and transportation



                                               -8-
Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 10 of 40
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 11 of 40

                                                                                            DRAFT

economical to substitute more distant processors, this would not be sufficient to offset the

aggregate profitability of a price increase.

             BACKGROUND OF CONSOLIDATION IN THE MILK INDUSTRY

                                         Milk Cooperatives

       27.      The dairy industry in the United States is highly concentrated, at both the raw

milk producer and processor levels.

       28.      Dairy cooperatives are associations of dairy farmers who agree to market

collectively their raw fluid milk and other dairy products. Cooperatives are supposed to be

“voluntary associations,” owned, operated, and controlled by their farmer members.

Cooperatives typically “market” their farmers’ raw fluid milk, which usually consists of locating

buyers, negotiating sales prices, coordinating the hauling, performing the testing, recording and

reporting related data to milk market regulators, and paying member farmers for their raw milk.

       29.      One of the key responsibilities of cooperatives is to negotiate prices higher than

the FMMO minimum prices. The amounts by which prices paid for Grade A milk exceed

FMMO minimum prices are known generically as “over-order premiums.” Access to milk

processing plants in the Carolinas and receipt of FMMO minimum prices and over-order

premiums is necessary and essential to the economic viability of dairy farmers.

       30.      Not all dairy farmers are cooperative members. Some dairy farmers seek to

remain independent of cooperatives and are referred to as “independent dairy farmers.”

Independent dairy farmers seek to market their raw fluid milk to fluid milk processing plants by

contracting with processing plants either directly or through agents and/or marketing

associations.




                                               - 10 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 12 of 40

                                                                                          DRAFT

       31.     On January 1, 1998, DFA, a new marketing cooperative, was created from the

merger of four competing dairy cooperatives. By 2000, DFA had emerged as the largest dairy

cooperative in the United States and controlled more than 50% of the raw Grade A milk

produced in the Southeast United States. DFA’s members, all of which are producers of raw

milk, include both individual farmers and other member-owned milk marketing cooperatives.

       32.     Today, DFA is still the largest dairy cooperative and raw fluid milk producer in

the U.S. In 2018, DFA produced 52.7 billion pounds of raw fluid milk, making it more than

three times larger than the next largest dairy cooperative, California Dairies Inc., which is a DFA

partner. DFA’s annual sales exceed $18 billion. DFA recently started issuing non-voting

preferred stock, and its equity from this stock comprises a large portion of DFA’s total equity.

       33.     Through various transactions, partnerships, joint ventures, and contractual

relationships, DFA has expanded its dominance of the milk supply chain, establishing vertical

relationships and interests in everything from processing to delivery. Thus, DFA currently

controls both ends of the milk supply chain in many markets in which it operates.

       34.     MDVA is a dairy cooperative with approximately 1,000 farmer-members in 11

states throughout the Mid-Atlantic and Southeast. In 2018, MDVA produced 1% of the raw milk

produced in the U.S. To compare their relative size, MDVA sold 2.9 billion pounds of raw milk

in 2018 compared to DFA’s 52.7 billion pounds, making MDVA only the thirteenth largest dairy

cooperative in the U.S. MDVA nevertheless acts as a strong competitive constraint on DFA in

the states in which MDVA operates. In the Carolinas, MDVA is the only significant competitive

constraint on DFA.

       35.     In the Carolinas, there are other small milk producers and independent dairy

farmers that are not affiliated with either DFA or MDVA. However, their raw fluid milk



                                              - 11 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 13 of 40

                                                                                           DRAFT

production is dwarfed by DFA and MDVA. These small milk producers and independent dairy

farmers lack the size and scale to act as a competitive check on DFA.

                                          Milk Processors

       36.     Milk processors process raw fluid milk purchased from cooperatives, independent

dairy farmers, or other supply plants into pasteurized milk for human consumption. Processors

process milk into a variety of beverage products including whole milk, fat-free or skim milk, low

and reduced-fat milk, chocolate milk, buttermilk, and cream. The processed milk is then

packaged into a variety of consumer containers including gallon jugs, half-gallon cartons, and

other smaller packages. Milk processing plants then sell the processed milk to retail outlets, like

Food Lion, and other customers.

       37.     Milk processors include independent processing plants, processors owned by

cooperatives or in joint ventures with cooperatives, and retail food chains that own their own

processing plants. The processing plants of some retail chains are referred to as “captive”

because they process and bottle milk exclusively for the retail outlets owned by that chain except

for some insignificant “merchant” sales to unaffiliated retailers.

       38.     In 1996, there were sixty-two milk processing plants in the Southeast United

States. Following a series of acquisitions, a Texas-based dairy company named Suiza Foods had

become the largest fluid milk processor in the United States. At the time, Suiza owned 67 dairy

processing plants in 29 states with net sales of more than $5 billion.

       39.     Following its own series of acquisitions a company that had the same name as

defendant Dean, referred to herein as “Old Dean” had become the second-largest buyer of raw

fluid milk and the second-largest bottler of processed milk in the United States, operating 43

dairy processing plants in 19 states and with net sales of approximately $4.4 billion.



                                               - 12 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 14 of 40

                                                                                            DRAFT


                     The Old Dean/Suiza Merger and the Corrupt Bargain

       40.     Thus, by 2001 DFA was the largest dairy cooperative in the United States, Suiza

was the largest processor, and Old Dean was the second-largest processor.

       41.     In 2001, Suiza Foods announced a plan to merge with Old Dean and to thereafter

operate the merged company under the name Dean, which corporate entity is the defendant in

this case. DFA was materially involved in this merger in at least three ways: (1) pre-merger, it

owned a stake in Suiza which it sold in the merger, (2) following the merger, it became the part

owner of certain milk processing plants which were spun off in connection with the merger, in

order, purportedly, to preserve competition for processed milk, and (3) its exclusive contracts to

supply raw fluid milk to the Dean plants.

       42.     In connection with the merger, the parties entered into a “corrupt bargain”

consisting of two side deals: Dean (the defendant here, known as Suiza before the merger)

agreed that it would buy all of its raw milk from DFA; and DFA, in return, agreed that the milk

processing plants it owned would not compete with Dean, as described below.

       43.     In its review of the merger, the Department of Justice raised, among other matters,

the following two concerns relating to post-merger competition: (1) that there would have to be

open competition for the supply of raw fluid milk to the newly created milk processing company,

and (2) that certain plants would have to be divested to preserve competition at the milk

processing level. The first concern was driven both by an analysis of the then current state of

competition, as well as by the fact that DFA was then party to a 1977 consent decree limiting its

ability to enter into contracts for the sale of raw milk with a duration more than one year.

       44.     Regarding the first concern, in their merger presentation to DOJ, the parties to the

merger provided to the DOJ a series of milk supply contracts between DFA and Dean that in fact



                                               - 13 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 15 of 40

                                                                                          DRAFT

contained a one-year term (which would be renewed in successive years if not terminated by the

parties) and also contained “competitive pricing clauses” that would allow Dean to purchase

milk from lower-cost providers during the contracts’ terms.

       45.     But the parties also entered into an unlawful “Side Note” that imposed the very

restriction on competition for raw milk purchases they said did not exist. DFA’s control over the

raw milk processing decisions of milk processors since 2001 has been exercised in significant

part through the anticompetitive terms of this Side Note.

       46.     On December 21, 2001, Dean issued a contingent, subordinated promissory note

to DFA in the original principal amount of $40 million (the “Side Note”). The Side Note has a

twenty-year term that bears interest based on the consumer price index. Interest will not be paid

in cash but will be added to the principal amount of the note annually, up to a maximum

principal amount of $96 million. The Side Note will become payable only if Dean materially

breaches or terminates its milk supply agreement with DFA without renewal or replacement.

Otherwise, the Side Note will expire in 2021, without any obligation to pay any portion of the

principal or interest. The Side Note thus effectively created a $96 million penalty if Dean did not

purchase its requirements for raw milk from DFA, notwithstanding the terms of the relevant

supply contracts. The parties to the merger did not share the Side Note with the DOJ.

       47.     The quid pro quo for this Side Note was a second illegal side agreement that

undermined the second concern raised by the Department of Justice (the “Horizontal Non-

Compete”). In connection with the merger, the parties created a new company, controlled by

DFA, that would own the milk processing plants divested in connection with the merger. But

they also entered into the illegal Horizontal Non-Compete pursuant to which those plants would

not compete vigorously with Dean. In other words, at the same time the merging parties were



                                              - 14 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 16 of 40

                                                                                           DRAFT

holding these plants out to the DOJ as viable plants that would preserve competition, they had

agreed that they would not vigorously compete. They were in fact aware at the time of the

merger that some of those plants would close shortly after the merger.

        Anticompetitive Vertical Effects of the Corrupt Bargain, and Related Litigation

       48.     The Side Note has materially harmed competition in the relevant markets and

beyond throughout its almost twenty-year life, as described below.

       49.     Immediately after the Suiza/Old Dean merger, DFA lacked sufficient raw milk

capacity to supply all of the Dean plants in the Carolinas. Thus, it refrained from exercising its

right under the Side Note and the various one-year supply agreements locked in place thereby to

be the exclusive supplier to the Dean plants in the Carolinas.

       50.     Instead, DFA caused to be created an organization known as the Southern

Marketing Agency, or SMA, which was an association of milk cooperatives including DFA,

MDVA, and others. Those cooperatives pooled their milk, shared revenues and expenses

equally, and with DFA’s acquiescence notwithstanding its exclusive rights, sold raw milk to the

Dean plants in the Carolinas.

       51.     This arrangement was not as anticompetitive as the full denial of all access to

Dean plants later caused by DFA, but it was nevertheless anticompetitive. DFA had a higher

cost structure than MDVA and other cooperatives. By agreeing to share costs equally, the other

cooperatives effectively subsidized DFA’s inefficiencies. But for DFA’s exclusive supply rights

created by the Side Note, MDVA would not have agreed to this arrangement, which was

anticompetitive and harmful to consumers because it effectively “taxed” lower-cost producers

and “subsidized” higher-cost ones.




                                               - 15 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 17 of 40

                                                                                               DRAFT

       52.     In 2007, two class action lawsuits were filed that (i) challenged the unlawful Side

Note and Horizontal Non-Compete and also (ii) temporarily mitigated the anticompetitive effects

of the Side Note because DFA and Dean wanted to present the artificial appearance of

competition during the pendency of those lawsuits. See generally In re: Southeastern Milk

Antitrust Litigation, No. 2:08-md-1000 (E.D. Tenn.).

       53.     First, a putative class of dairy farmers filed a suit captioned Sweetwater Valley

Farm, Inc. et al. v. Dean Foods Co. et al., No. 2:07-cv-208 (E.D. Tenn.). The farmers alleged

that Dean, DFA, and several other dairy marketing service providers conspired to control the

milk supply chain and prices for milk in the Southeastern United States by requiring farmers to

use DFA-controlled marketing entities (e.g. SMA) in exchange for access to processing plants,

punishing cooperatives and processors, and other conduct.

       54.     The dairy farmers’ litigation resulted in a settlement of $140 million with Dean in

July 2011 and an additional $140 million settlement with DFA in late 2013.

       55.     A related class action case filed by dairy farmers in the Northeast settled for $30

million from Dean in 2011 and $50 million from DFA in 2013. See Allen et al. v. Dairy Farmers

of America, Inc. et al., No. 2:09-cv-230 (D. Vt.) (filed Oct., 8, 2009). The opt-outs of the

Northeast settlement are continuing to pursue their antitrust claims in Sitts v. Dairy Farmers of

America, Inc., No. 2:16-cv-287 (D. Vt.).

       56.     Also in August of 2007, a putative class of retailers filed a suit captioned Food

Lion et al. v. Dean Foods Co. et al., No. 2:07-cv-188 (E.D. Tenn.). The retailers alleged that

Dean and DFA had violated Section 1 of the Sherman Act by, inter alia, entering into the illegal

Horizontal Non-Compete as the quid pro quo for the Side Note. Food Lion’s case was settled on

undisclosed terms on March 27, 2017.



                                               - 16 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 18 of 40

                                                                                          DRAFT

        57.     By the time of DFA’s settlements with dairy farmers in late 2013, the supply and

demand factors that had existed immediately after the Dean-Suiza merger had changed.

Consumer demand for processed milk had decreased, whereas DFA’s production capacity had

increased. DFA was thus able, and incentivized, at that time to take full advantage of the

anticompetitive Side Note, and caused Dean to reduce then eliminate MDVA’s supply to the

Dean plants in the Carolinas.

        58.     MDVA had previously been permitted to obtain raw milk access at Dean’s

Carolinas facilities in exchange for a cost-sharing agreement that heavily favored DFA.

Following the settlements, Dean began to limit MDVA’s and other non-DFA cooperatives’

access to these facilities.

        59.     Thus, in 2013, MDVA sold 1.142 billion pounds of raw milk to Dean plants in the

Carolinas. At the end of 2014, Dean notified MDVA that it would be moving raw milk volume

from MDVA to DFA to honor its 2001 supply contract with DFA. Dean began to reduce its

purchases from MDVA because of DFA’s direction that it do so, and regardless of price, service

and other competitive factors. Consequently, in 2015, MDVA lost over 300 million pounds of

raw milk volume at the Dean Carolinas plants to DFA. By the end of 2018, MDVA’s raw milk

supply to Dean facilities in the Carolinas had dropped to just over 200 million pounds, with the

vast majority of MDVA’s former business moving to DFA. By 2019, MDVA was no longer

supplying Dean in any facility.

        60.     Dean’s and DFA’s conduct after the settlement of the Sweetwater Valley Farms

case demonstrate exactly what will happen if the merger is allowed to proceed. When DFA is

able to exert control over Dean’s raw milk purchase decisions, as it did because of the Side Note

and as it would continue to do if the merger were allowed, they cut off raw milk access to Dean



                                              - 17 -
Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 19 of 40
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 20 of 40

                                                                                            DRAFT


                     Current Milk Processors in North and South Carolina

       65.     The milk processing plants located in North and South Carolina are shown on

Figure One above. Within North and South Carolina, Dean controls 45% and 80%, respectively,

of the sales of processed milk. Dean owns three critical fluid milk processing plants in the

Carolinas: the High Point and Winston-Salem plants in North Carolina and the Spartanburg plant

in South Carolina.

       66.     Dean’s competitive significance in the Carolinas is even stronger than indicated

by these market shares because 25% of the sales of processed milk are controlled by a “captive”

milk plant owned by Kroger which is operating at 90% of its capacity. Although that plant does

not exclusively sell to Kroger and in fact currently sells to Food Lion, its principal purpose is to

provide a reliable source of milk to its owner Kroger.

       67.     Neither DFA nor MDVA owns any milk processing facilities in the Carolinas.

       68.     There are several milk processing facilities in North and South Carolina that are

aligned with specific retailers and serve as a source of their raw fluid milk. For example,

Kroger’s Hunter Farms plant in North Carolina is owned by and affiliated with supermarket

chain Kroger. Milkco’s Asheville, North Carolina facility is owned by and affiliated with

supermarket chain Ingles Markets.

       69.     The chart below lists all of the competitively significant milk processors in North

and South Carolina, stating their owner, location and current estimated production level as a

percentage of total production capacity.




                                                - 19 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 21 of 40

                                                                                            DRAFT


              Figure Three: Processing Facility Capacity Utilization in the Carolinas




        70.      Dean’s concentration has worked to the detriment of DFA’s only competitor in

the region, MDVA. Following MDVA’s loss of access to the Dean facilities in the Carolinas, it

was forced to develop a patchwork system of processing facilities to take its farmers’ raw milk.

Currently, this patchwork system includes Hunter Farms, Milkco, and Borden. This system is

not sustainable in the long term. MDVA believes at least a half of the 255 million pounds of raw

milk it produces in the Carolinas is at risk for loss of access to processing facilities.

        71.      Upon information and belief, Kroger’s Hunter Farms facility currently operates at

over 90% of its capacity, and Kroger’s production needs will not allow the facility to take on any

additional supply from MDVA. Similarly, upon information and belief, Ingles’ MilkCo facility

is operating at 75% of its capacity. And the majority of Milkco’s raw milk is supplied by DFA.

Neither Kroger nor Ingles has an economic incentive to permit MDVA to continue to have long-

term access to these two facilities because MDVA is having its dairy farmers’ milk processed to

be sold to competitors of Kroger and Ingles. Accordingly, MDVA believes that it ultimately will

lose access to Hunter Farms.

        72.      MDVA also sells raw milk to the Kroger plant by marketing the milk of another

cooperative, Cobblestone. Cobblestone is also currently able to sell some raw milk to the Dean

plant in Spartanburg, South Carolina, also through a marketing arrangement with MDVA.

        73.      The final option, Borden Dairy Co. (“Borden”), is currently the second largest

fluid milk processor in the U.S. However, many of its facilities are viewed as inferior by dairy

                                                 - 20 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 22 of 40

                                                                                              DRAFT

farmers and retailers. Borden filed for Chapter 11 bankruptcy in January 2020 and it is difficult

to predict the long-term viability of Borden’s facilities. Furthermore, Borden has never been a

viable option for MDVA because it is located away from the major dairy farms in Appalachia

and close to the South Carolina coast. Borden’s proximity to the Atlantic Ocean cuts its

serviceable area in half, and shipping to this facility results in higher hauling costs and logistical

problems.

       74.     Similarly, sending raw milk north to an out-of-state milk processing facility is

also not a viable option long-term because the shipping costs associated with transporting raw

milk that distance sharply cuts into the already thin margins for MDVA farmers.

       75.     With the 2021 sunset date for the DFA long-term supply commitment

approaching, the ability to compete for and add fluid milk capacity in the Carolinas is critical.

Without the ability to compete for the supply to Dean facilities in the Carolinas, MDVA will

cease to be a viable cooperative in that region. In fact, as a direct result of the Asset Sale,

MDVA and other non-DFA milk producers will suffer an immediate and permanent loss of

access to the Dean facilities in the Carolinas because DFA will never allow a rival to access its

facilities, irrespective of capacity. The transaction would decisively and permanently foreclose

any hope that MDVA would sell bulk raw milk to Dean’s milk processing facilities.

       76.     At the other end of the supply chain, there is no economically viable source of

processed milk other than these six plants for a purchaser of processed milk in the region. And

even those plants are not all economically viable sources, as explained below with regard to the

Dean High Point plant.

       77.     By way of example, at the end of 2017, Food Lion sought an alternative processed

milk supplier for several of its distribution centers, two of which were in North Carolina. At the



                                                - 21 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 23 of 40

                                                                                            DRAFT

time, Dean was supplying the two North Carolina distribution centers, but at non-competitive

prices. Food Lion received bids for one of the distribution centers (Salisbury) from Kroger and a

bid for the other distribution center (Dunn) from a MDVA facility in Newport News, Virginia.

In addition, Dean bid on the two plants, but Dean’s bids were not competitive. The current Dean

price and the Dean bid, were higher than the Kroger bid for Salisbury by more than 10% and

more than 7%, respectively. The current Dean price, and the Dean bid, were higher than the

MDVA bid for Dinn by more than 8% and more than 4%, respectively.

       78.     MDVA was not then, and is not now, a competitive source or the Salisbury

distribution center because the MDVA facility is much farther away from Salisbury than Dean or

Kroger will be a competitive source for either facility in the future if the Asset Sale is permitted

to proceed, for the reasons explained herein.

       79.     Dean’s 2017 bid to Food Lion demonstrates Dean’s practice of seeking

supracompetitive pricing, despite the fact that it has substantial excess capacity, when it believes

it is the only viable processing plant for a retailer. Food Lion was forced to instead contract with

a more distant plant owned by its direct competitor, and which was operating at over 90% of its

capacity while Dean’s nearby High Point facility was operating at 50% of its capacity.

                          DFA’s Proposed Acquisition of Dean’s Assets

       80.     The proposed sale of assets (including the processing plants in North and South

Carolina) by Dean to DFA is being accomplished through a bankruptcy proceeding initiated by

Dean on November 12, 2019, in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division, Case No. 19-36313. At the time the bankruptcy case was filed, Dean

issued a press release stating that it was in advanced negotiations with DFA—and only DFA—to

sell substantially all of its assets to DFA in a bankruptcy process designed to avoid antitrust



                                                - 22 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 24 of 40

                                                                                           DRAFT

scrutiny. In essence, the parties were once again turning to each other—just as they did at the

time of the Suiza-Dean merger—to further their joint anti-competitive goals and deflect the harsh

light of antitrust review and challenge..

       81.     Subsequently, on February 17, 2020, Dean filed a motion (the “Sale Motion”)

[Docket No. 925] seeking the entry of several orders in the bankruptcy case, including (a) an

order establishing bidding procedures for a sale of the company’s assets (the “Bidding

Procedures”), (b) an order approving DFA as the “stalking horse bidder” under the bidding

procedures and (c) an order authorizing the sale of Dean’s assets to DFA or an alternative

purchaser. The court initially set the bidding procedures portion of the Sale Motion for hearing

on March 12, 2020 (the “Bidding Procedures Hearing”).

       82.     On March 9, 2020, Food Lion filed its Objection to the Bidding Procedures

[Docket No. 1065], expressing concerns about the impact that a potential sale to DFA would

have on the raw and processed milk markets in the North and South Carolina market, and

proposing changes to the bid procedures to provide for fair, competitive bidding on Dean’s

assets—notably that DFA’s purchase price should be allocated among the various assets it

proposed purchasing.

       83.     If DFA’s purchase price had been so allocated, it would have been feasible to

choose an alternate buyer in the Carolinas, because, if such a buyer emerged, that buyer could

buy a sufficient number of plants in the Carolinas to ensure competition, and DFA, if it

submitted the winning bid, could buy the rest, at the purchase price it would have itemized for

whatever plants were not sold to the alternate bidder.

       84.     MDVA filed a similar objection to the Bidding Procedures. [Docket No. 1058].




                                              - 23 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 25 of 40

                                                                                             DRAFT

       85.     The Bankruptcy Court conducted the hearing on the Bidding Procedures and

entered an order establishing bidding procedures, [Docket No. 1178]. Pursuant to that order,

interested parties were authorized to bid on individual assets, pools of assets or for all of Dean’s

assets. However, the Bidding Procedures Order did not require bidders to allocate their purchase

price among the various assets that it proposed purchasing. As explained in further detail below,

in making this ruling, the bankruptcy court did not consider any aspect of the antitrust laws, but

instead explicitly provided that those laws would be applied, if at all, to the sale via a separate

proceeding.

       86.     On March 30, 2020, several parties submitted bids for various of Dean’s assets,

including (a) DFA, which submitted a bid to purchase certain Dean assets, including Dean’s

three milk plants in North and South Carolina, as well as thirty-eight other milk plants across the

United States and (b) MDVA, which submitted a bid to purchase only the processing plant in

Highpoint, NC.

       87.     As required by the Bidding Procedures Order, shortly after midnight of March 30-

31, 2020, Dean filed with the Bankruptcy Court the Notice of Bid Results [Docket No. 1270],

which, inter alia, predictably identified DFA as the winning bidder for assets it bid on, including

the processing plant in High Point, NC, and identified MDVA as the backup bidder for the

processing plant in High Point, NC.

       88.     On April 1, 2020, Food Lion and a related corporate entity filed a Limited

Objection [Docket No. 1406] to the proposed sale of certain of Dean’s assets to DFA due to the

potential anticompetitive impact the sale would have on the raw and processed milk markets in

the Carolinas. On the same date, MDVA filed a similar Objection [Docket No. 1415] to the

proposed sale of certain assets by Dean to DFA.



                                                - 24 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 26 of 40

                                                                                             DRAFT

       89.     The Bankruptcy Court authorized Dean to sell all of the assets to DFA but

expressly did not address the issues under the antitrust laws presented by the present complaint.

The Bankruptcy Court entered an order dated April 5, 2020 permitting the sale to proceed

pursuant to the terms of the asset purchase agreement attached thereto. (The “Sale Order”),

Docket Number 1572. The Sale Order further authorized Dean, in the event DFA fails to close

on its APA, to sell assets to the backup bidders, including the processing plant in Highpoint, NC

to MARVA.

       90.     In order to resolve Food Lion’s and MDVA’s objections to the Sale Motion, the

Bankruptcy Court included the following provisions to preserve Food Lion’s and MDVA’s rights

to challenge the Asset Sale::

       Anti-Trust Enforcement. Notwithstanding anything to the contrary contained
       herein, no provision of this [Sale] Order or the APA shall operate to impair,
       prejudice, or otherwise abrogate the rights (if any) of The Stop & Shop
       Supermarket Company LLC and Food Lion LLC, the Maryland and Virginia Milk
       Producers Cooperative Association, Inc. and the California Dairies, Inc. and any
       of their affiliates, subsidiaries, successors, or assigns, to challenge the Sale
       Transaction under the antitrust laws of the United States. All such rights are
       explicitly reserved pursuant to this order.

       91.     As such, while the Sale Order, Docket No. 1572, authorizes Dean to sell certain

assets to DFA, the order further preserves Food Lion’s and MDVA’s rights to file the present

challenge to the asset sale.

       92.     MDVA was and is a willing and viable buyer for the High Point plant who could

operate that plant effectively and whose ownership thereof would avoid or mitigate the anti-

competitive effects complained of herein.

       93.     The High Point plant only operates at 50% capacity. DFA has insisted on buying

that plant as a “take it or leave it” package deal that must include all forty-four plants or none. It

has done so not because its business goal is to operate the plant but rather for the purpose of

                                                - 25 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 27 of 40

                                                                                           DRAFT

creating the anticompetitive effects described herein. Specifically, the only purpose for this

tactic—and the only reason that DFA is interested in the High Point plant—is because of its

strategic role in helping DFA to suppress competition from its one remaining competition in the

Carolinas.

                               ANTICOMPETITIVE EFFECTS

       94.     Section 7 of the Clayton Act prohibits mergers if “the effect of such acquisition

may be substantially to lessen competition, or to tend to create a monopoly.” 15 U.S.C. § 18.

This includes vertical mergers, as Congress made plain in the 1950 amendments to the Clayton

Act. A vertical merger may violate the antitrust laws where the merging parties would—by

means of their control of an input that their competitors need—have the incentive and ability to

substantially lessen competition by withholding or raising the price for that input.

       95.     Absent Dean’s and DFA’s mutual incentives to stifle competition against each

other in both the raw milk and processed milk markets, both would become more competitive.

But with the Asset Sale, each will become less competitive. In short, the window for

competition which would otherwise be opened by expiration of the Side Note will be closed by

the proposed Asset Sale.

       96.     As set forth below, the Asset Sale will substantially lessen competition for the

production, processing and distribution of raw fluid milk in the region and cause significant

losses and harm to MDVA and Food Lion.

                                   Effect on Raw Milk Market

       97.     Dean is only a fluid milk processor and relies on dairy cooperatives and

independent farms for raw fluid milk. Therefore, even though Dean recently stopped purchasing




                                               - 26 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 28 of 40

                                                                                            DRAFT

MDVA raw milk, absent a DFA-Dean Foods combination, MDVA would continue to have the

opportunity to compete for the Dean business in the future.

       98.      This is not merely theoretical competition. There is a critical upcoming event

that, absent this transaction, would shortly permit MDVA to compete to supply Dean’s North

and South Carolina milk processing facilities. Namely, the contingent promissory note that Dean

issued to DFA following the Dean-Suiza merger twenty years ago that obligates Dean to

maintain an exclusive milk supply agreement with DFA is set to expire next year. Following the

expiration of the contingent promissory note, MDVA is well positioned to compete for access to

the Dean facilities if Dean remains independent.

       99.      But for the Asset Sale, some or all of the following effects are likely with the

impending expiration of the Side Note:

             o The Dean plants would select the most efficient way of purchasing raw milk
             o DFA competitors such as MDVA would have access to Dean processing plants
               when they are the most efficient or cost-effective option
             o DFA competitors such as MDVA would be able to recruit farms to their
               cooperatives from DFA as those farms would have the potential to better market
               their milk through more efficient cooperatives.
             o Non-Dean plants would have multiple, competitive suppliers of raw milk, which
               would allow those plants to seek efficient, low-cost raw milk supplier agreements.

       100.     The expected result of the above is that raw milk would be provided to each

processing plant by the closest, most efficient dairies or cooperatives, reducing market waste

through excessive transportation and through continued support of inefficient dairies and

cooperatives.

       101.     The resulting greater competition at the raw milk level would result in better raw

milk prices to milk processors. To try to gain and retain members, DFA and MDVA would have

to compete to offer the best prices to processors.

                                                - 27 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 29 of 40

                                                                                              DRAFT

        102.      But with the Asset Sale, none of these effects will be realized and raw milk prices

will increase. Non-DFA dairy producers in the Carolinas require access to the Dean facilities to

stay in business. Following the transaction, DFA will have the ability and incentive to foreclose

MDVA, other non-DFA cooperatives, and independent dairy farms from access to the acquired

Dean facilities in the Carolinas for raw fluid milk sales.

        103.      Historically, MDVA and DFA have competed closely in the market for the supply

of raw fluid milk. MDVA successfully competed against DFA on price and maintained

exclusive access to the Dean Foods High Point facility from 2006 until 2015, at which point

Dean Foods gave approximately half of the supply to DFA.

        104.      Until 2019, when MDVA’s access was finally cut off, MDVA and DFA

continued to compete for raw milk sales at the Dean facilities. If DFA acquires all of the Dean

facilities in the Carolinas, MDVA will be permanently foreclosed from the ability to compete to

supply these three crucial facilities, forcing it to turn to more distant plants, making its bids at

those plants less competitive due to its higher transportation costs, and thus eliminating key

competition for the supply of raw milk in the Carolinas.

        105.      Without the prospect of offering its farmers access to the Dean plants if they

provide a competitive price, quality, etc. MDVA will continue to lose farmers and potentially

cease to exist.

                                   Effect on Processed Milk Market

        106.      Absent the Asset Sale, competition would increase at the processed milk level

because when DFA (through Dean) sells processed milk, it needs to offer a price that is more

favorable than its next-best rival. That is, the price a processor offers to retailers for processed




                                                 - 28 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 30 of 40

                                                                                             DRAFT

milk is the highest price that it can offer without losing the business. Therefore, it is the second-

most competitive processor that determines the price offered by the winning bidder.

       107.    But with the Asset Sale, with control of raw milk pricing, DFA/Dean would be

able to force its processed milk rivals to pay more for raw milk and thus increase their prices of

processed milk offered to retailers. This would allow Dean to offer and receive higher prices.

       108.    Moreover, even if DFA/Dean’s costs go down, due to the nature of competition in

the processed milk market (or lack thereof), processed milk prices offered by Dean would still be

likely to go up because DFA/Dean’s competitors would see their costs for raw milk go up. The

higher costs of DFA/Dean’s rivals would force those rivals to raise their prices to retailers, and

this would allow DFA/Dean to bid and win at higher prices.

       109.    DFA’s ownership of the Dean plants will also create an incentive for DFA to

advantage the Dean plants by reducing competing plants’ access to raw milk. As above, this will

raise rivals’ costs which will allow DFA/Dean to sell milk at better prices. The lack of access to

the Dean plants will also make it unlikely that MDVA will be able to continue as an independent

cooperative, eliminating choice for farmers and placing DFA/Dean in a position to raise prices to

retailers and other customers.

       110.    The Dean plants will also have the ability, if it is more profitable, to simply cut

off the raw milk supply to competing plants. Currently the Kroger processed milk plant in High

Point, North Carolina is the only plant that is willing to sell milk to Food Lion at a competitive

price. That Kroger plant operates at 92% of its capacity. The Kroger plant currently purchases

raw milk from MDVA, both from MDVA farmers as well as from farmers belonging to

Cobblestone, whose milk is marketed through MDVA.




                                                - 29 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 31 of 40

                                                                                            DRAFT

       111.    As shown in the table above, Dean’s High Point plant operates at 50% of

capacity; its Spartanburg plant at 73% of capacity and its Winston Salem plant at 71%.

       112.    If the Asset Sale proceeds, DFA will have the option of simply cutting off the raw

milk supply ability to Kroger and sending that raw milk to any of the three Dean plants operating

below capacity. If that option is more profitable than merely raising the price of raw milk, then

that is what Dean will do.

       113.    If that happens, the result will be a decline in Kroger’s production of processed

milk. And because Kroger is owned by a grocery chain, it will serve itself first, leaving Food

Lion with a reduced volume or no milk at all, and/or the ability to purchase milk only at

supracompetitive prices.

       114.    The Asset Sale would also make new entry, which already faces substantial

barriers, impossible because DFA would control the sales of raw milk and there would not be

multiple raw milk suppliers competing for the business of a potential new entrant.

                                  Significant Barriers to Entry

       115.     Due to Appalachia’s geography and the relatively high transportation costs, most

milk processors located outside of the Carolinas are not economically viable options for Carolina

dairy farmers and cooperatives.

       116.    Moreover, due to the Carolinas’ relatively low dairy production as compared to

the national average, the construction of a new local milk processing facility is not economically

feasible. Upon information and belief, of the six facilities currently serving the region, only one

facility is above 80% utilization. National dairy demand has been declining consistently over the

last few years. The dairy processing industry in the Carolinas is currently facing an over-

capacity problem that makes the region an unlikely target for entry of additional milk processors.



                                               - 30 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 32 of 40

                                                                                             DRAFT

The two largest independent milk processors – Dean and Borden – recently filed for bankruptcy

protection, which would likely make financing such a project nearly impossible.

       117.    MDVA previously analyzed whether building a new processing facility would be

a financially viable option, and after careful consideration, it has determined that it would not be

feasible, particularly in the face of high costs and declining milk demand, unless certain

circumstances presented themselves. Upon information and belief, other participants in the milk

supply chain have reached a similar conclusion concerning a new processing plant. The Asset

Sale would make it even more difficult, if not impossible, for a new milk processing facility to

enter the market.

       118.    Absent the Asset Sale, a potential new entrant would have MDVA, DFA and its

affiliated cooperatives and a handful of other milk producers to compete for bulk raw milk

access at its facility. Even with DFA’s long-standing relationship with Dean, DFA currently still

competes for access to other facilities in the region. Following the Asset Sale, however, DFA

and its affiliated cooperatives will have no incentive to bid for access to other facilities because

they will have more than enough capacity for their Carolina farmers at the three Dean facilities

that they are attempting to acquire.

       119.    Upon information and belief, DFA and its affiliated cooperatives account for

approximately 65% of the raw fluid milk volume in North Carolina and 59% of the volume in

South Carolina. A new entrant would only have less than half of the dairy supply in the region

competing for access to its processing facility. This leads to a far less competitive market for

raw milk access than if DFA was also competing for the business. This transaction therefore

increases the already high barriers to entry in the Carolinas.




                                                - 31 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 33 of 40

                                                                                             DRAFT


                            THREATENED ANTITRUST INJURY

                                         Harm to Plaintiffs

       120.    The reduction in competition described above threatens to and will result in

antitrust injury to Plaintiffs MDVA and Food Lion, as it tends to and will substantially lessen

competition. Its entire premise is for DFA to increase control over dairy farmers and increase the

likelihood that MDVA, other milk cooperatives and independent dairy farmers would be

foreclosed from access to milk processing, which would increase their transportation costs to

make their milk production businesses not economically viable. Therefore, following the

transaction, DFA will have the ability and incentive to foreclose MDVA and other non-DFA

milk producers from access to the acquired Dean facilities for raw milk sales.

       121.    MDVA has seen these events unfold as DFA has purchased milk processors in

other parts of the country. For example, in 2017, DFA purchased Cumberland Dairy, a former

independent processor located in New Jersey, with whom MDVA had previously enjoyed a

profitable and mutually beneficial relationship that included the sale of bulk raw milk and a

successful co-packing partnership. Almost immediately follow DFA’s takeover of the facility,

MDVA lost all of its bulk raw milk business as Cumberland quickly switched to DFA farmers

for their milk supply.

       122.    The most important factor influencing the long-term viability and overall

competitiveness of a dairy cooperative is the cooperative’s ability to transport its members’ milk

to a local processing facility. To continue as a viable competitor, MDVA’s farmers must have

access to local processing facilities to sell their milk. But if DFA is permitted to acquire all three

Dean facilities in the Carolinas, MDVA and other non-DFA milk producers will be permanently




                                                - 32 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 34 of 40

                                                                                           DRAFT

cut off from access to DFA-owned processing facilities in the region because DFA will not allow

direct competitor having access to a DFA-owned processing facility.

       123.    Moreover, MDVA’s access to non-Dean facilities in the Carolinas is untenable

and unsustainable in the long run.

       124.    This lack of access will also make it unlikely that MDVA will be able to continue

as an independent cooperative. In the short term, many farmers will face a choice between less

profitable, more distant processing partners, or joining DFA. As it loses members to DFA,

MDVA will eventually be significantly weakened or pushed out of the market for the supply of

raw milk, leaving DFA as the only economically significant dairy cooperative in the Carolinas,

and thus eliminating cooperative choice for farmers.

       125.    The proposed transaction would reduce competition in both markets and result in

injury to milk producers. The proposed transaction would also harm downstream consumers of

processed milk, such as retailers.

       126.    The Asset Sale and the resulting harm to competition in the relevant geographic

market for raw milk, will cause MDVA to lack access to the Dean plants regardless of price,

quality or other pro-competitive factors and solely because of the anticompetitive incentives of

the shared ownership between DFA and Dean. With the Asset Sale, MDVA will continue to lose

members to DFA and potentially cease to exist entirely and face other harm that constitutes

threatened injury to MDVA under Section 16 of the Clayton Act.

       127.    The Asset Sale and the resulting harm to competition in the relevant geographic

markets for both raw and processed milk will cause Food Lion to pay higher prices for processed

milk due to both higher raw milk prices as well as less competition among milk processors and

less access to raw milk by milk processors, and potentially to lose access to processed milk at all.



                                               - 33 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 35 of 40

                                                                                            DRAFT

This and other potential harm that will result in either or both markets constitutes threatened

injury to Food Lion under Section 16 of the Clayton Act.

                                       Harm to Competition

       128.     As alleged above, dairy farmers and milk cooperatives like MDVA will suffer

antitrust harm due to their foreclosure from access to economically viable milk processing.

       129.    Milk customers, including retailers, would also be harmed. The reduction of

competition from, or elimination of, MDVA will bring about the “downstream” effect of higher

prices for processed milk, both because higher raw milk prices will be passed on by milk

processors, and because competition between milk processors will be reduced. Once DFA

controls enough of the raw milk supply, it will reduce or eliminate that supply to the processing

plants that compete with the newly acquired plants. Critically, Dean’s plants in North and South

Carolina are operating well below their capacity, so that Dean/DFA can profitably increase their

own processed milk utilization while creating a gallon-for-gallon reduction in the amount of milk

supplied by their competitors. As a result, processed milk prices to retailers such as Plaintiff

Food Lion, LLC, and ultimately to consumers, will increase.

       130.    . In In re Southeastern Milk Antitrust Litigation and the related direct-action case

by Food Lion, retailers developed extensive factual and economic evidence that coordination

between DFA and Dean resulted in increased milk prices for retailers. Post-transaction, with

DFA and Dean effectively in control over milk production and distribution in the Carolinas, and

without the ability of rival milk cooperatives like MDVA to act as a check on milk processing

costs, retailers and customers would be at the mercy of a monopolist.

       131.    Because the injury to MDVA (market foreclosure) and Food Lion (increased

prices) flows directly from both the reduction in competition caused by the transaction, as well as



                                               - 34 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 36 of 40

                                                                                         DRAFT

from anticompetitive acts made possible by the illegal transaction, the injuries to MDVA and

Food Lion from the transaction would constitute antitrust injury.

       132.    These anticompetitive results are likely to occur because they are the

economically rational result of placing under combined ownership a company that possesses

market power over an input (DFA, and raw milk) and a company that possesses market power

over a product made from that input (Dean and processed milk).

       133.    This case, however, presents the rare scenario where a court considering a

prospective merger need not base its decision solely on economic consequences likely to occur in

the future. Here, the market is already lacking in competition for the same reasons that would be

perpetuated by the merger: a shared interest between DFA and Dean. The Side Note has created

a lack of competition that without the asset sale would go away and be replaced with greater

competition with the expiration of the Side Note, but with the Asset Sale will get even worse

because of joint ownership.

       134.    The injuries to MDVA, Food Lion, and the public at large would be irreparable if

the transaction were completed. Those injuries would not be adequately compensable by money

damages.

       135.    The public interest, including the interest in ensuring competition, weigh heavily

in favor of an injunction.

       136.    DFA and Dean have no legitimate and cognizable interest in completing an illegal

acquisition.

                 Injunctive Relief is Narrowly Tailored to Ensure Competition

       137.     The three Dean processing facilities in North and South Carolina are included in

the proposed sale to DFA. If allowed to go forward, this transaction will allow DFA to



                                              - 35 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 37 of 40

                                                                                                DRAFT

effectively control the markets for the supply of raw milk and processed and packaged dairy

products in the Carolinas. In fact, DFA’s control of the Carolinas’ fluid milk market will be

even stronger than that of Dean following the Dean-Suiza divestiture which has been described

as “a case study in how unchecked mergers beget abusive monopolies that harm both farmers

and consumers.” Claire Kelloway, The Monopolization of Milk, How America’s biggest dairy

co-op is trying to become even bigger. WASHINGTON MONTHLY, Nov. 21, 2019, available at

https://washingtonmonthly.com/2019/11/21/the-monopolization-of-milk/. The loss of

competition will be particularly acute in the Carolinas for the reasons described above.

        138.    To ensure competition in the supply of raw milk and finished fluid milk products,

it is critical that at least one of the three Dean facilities located in the Carolinas be sold to an

independent and qualified buyer. The long-term anticompetitive consequences of the Dean-

Suiza merger have shown what will happen in the absence of a robust divestiture here.

        139.    Such a divestiture buyer should: (i) be a true competitor in the Carolinas; (ii) have

a proven track record and experience with processing and co-packing consumer products; and

(iii) be truly independent.

        140.    To effectively utilize one of the Dean processing facilities to increase competition

in the Carolinas, the divestiture buyer must be incentivized to compete vigorously as a dairy

producer in the area. A cooperative without dairy production in the area will have perverse

incentives to deal exclusively with the largest cooperative in the area, DFA, in hopes of gaining

favor that could benefit the purchaser in the regions where DFA and the purchaser actually

compete.




                                                 - 36 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 38 of 40

                                                                                              DRAFT

       141.    To ensure that competition is effective and sustainable into the future, the

divestiture buyer should also have a proven track record and past experience with processing and

co-packing consumer products.

       142.    The relief sought is narrowly tailored. If granted, DFA could still move forward

with much of its proposed transaction, including purchasing 98% of Dean’s plants, including two

of Dean’s three facilities in the Carolinas. DFA will continue to maintain a substantial presence

in the Carolinas. As Dean long ago engaged an investment banker to market its assets and

MDVA previously bid for all three Carolinas facilities, there is no legitimate basis to urge that

time is of the essence to close the current anticompetitive transaction or risk the loss of needed

fluid raw milk for the marketplace. Dean is in the position to promptly divest one of its three

Carolinas processing facilities.

                                          COUNT ONE

                   (Violation of Section 7 of the Clayton Act, 15 U.S.C. § 18)

       143.    The foregoing allegations are incorporated as though re-alleged herein.

       144.    MDVA and Food Lion bring this action under Section 16 of the Clayton Act, 15

U.S.C. § 26, to prevent and restrain the Defendants from violating Section 7 of the Clayton Act,

15 U.S.C. § 18. The effect of the proposed DFA-Dean Asset Sale will be substantially to lessen

competition or to tend to create a monopoly in the markets for raw and/or processed milk in

North and South Carolina, or in another line of commerce, in violation of Section 7 of the

Clayton Act.

       145.    The relevant product markets include the upstream market for the supply of raw

fluid milk and the downstream market for milk processing and co-packing fluid milk for sale.




                                               - 37 -
     Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 39 of 40

                                                                                             DRAFT

The relevant geographic markets for both the supply of raw fluid milk and its processing and co-

packing consists of the processing plants in North and South Carolina.

       146.    The relevant markets are concentrated and the proposed transaction would

increase DFA’s market power in the upstream market and place DFA in the position to restrict its

competitors’ access to the downstream fluid milk processing and packaging market.

       147.    Barriers to entry and expansion are high and new entry would not be timely,

likely or economical to replace the competition that would be lost as a result of the transaction.

       148.    There are no efficiencies that are transaction-specific, let alone sufficient to

overcome the permanent loss of competition. In fact, DFA’s over twenty-year supply

relationship with Dean militates against the need for a transaction because a combination is not

required for these two companies to engage commercially.

       149.    Plaintiffs are threatened with further loss or damage by reason of the actual or

likely lessening of competition described above and are entitled to injunctive relief under Section

16 of the Clayton Act, 15 U.S.C. § 26, sufficient to ensure competition in the market for

processed milk in North and South Carolina or other relevant line of commerce.

                                     REQUESTED RELIEF

       150.    In light of the foregoing, Plaintiffs MDVA and Food Lion respectfully request

that the Court enter a judgment in their favor and against Defendants DFA and Dean and grant

the following relief:

               a.       DFA’s proposed acquisition of all three Dean facilities in North and South

Carolina be adjudged to violate Section 7 of the Clayton Act, 15 U.S.C. § 18;

               b.       Dean and DFA be (i) enjoined from consummating any aspect of the

proposed Asset Sale, or from entering into or carrying out any agreement, understanding, or plan,



                                               - 38 -
    Case 19-36313 Document 1693-1 Filed in TXSB on 04/20/20 Page 40 of 40

                                                                                            DRAFT

the effect of which would cause the anticompetitive effects described herein; or in the

alternative, (ii) ordered to divest such assets from the Asset Sale as would be sufficient to ensure

competition in the relevant line of commerce;

               c.      Plaintiffs be awarded reasonable attorneys’ fees and costs of this action,

pursuant to Section 16 of the Clayton Act, 15 U.S.C. § 26; and

               d.      Plaintiffs receive such other relief as the Court deems just and proper.




                                                - 39 -
